UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12295 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictions of incorporation or organization) 76-0513049 (I.R.S. Employer Identification No.) 919 Milam, Suite 2100, Houston, TX (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (713) 860-2500 Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common Units outstanding as of May 6, 2009:39,456,774 GENESIS ENERGY, L.P. Form 10-Q INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Unaudited Consolidated Balance Sheets - March 31, 2009 and December 31, 2008 3 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 4 Unaudited Consolidated Statements of Comprehensive Income 5 Unaudited Consolidated Statement of Partners’ Capital for the Three Months Ended March 31, 2009 and 2008 6 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 PART II.OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults upon Senior Securities 42 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURES 43 -2- Index GENESIS ENERGY, L.P.
